DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-17 were previously pending.  Applicant’s amendment filed March 18, 2021, has been entered in full.  Claims 1, 3, 11, and 13-16 have been amended.  Claim 2 has been cancelled.  No new claims have been added.  Accordingly, claims 1 and 3-17 are now pending in the instant application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amir Behnia (Reg. No. 50,215) on March 23, 2021.
The application has been amended as follows: 
In claim 16, line 1, replace “computer program product” with --non-transitory computer readable medium”

In view of this amendment, claims 1 and 3-17 remain pending in the application.
Response to Arguments
Applicant’s summary of the interview (Remarks filed March 18, 2021, hereinafter Remarks: Page 8) is noted.

Applicant’s claims correspondence statement (Remarks: Pages 8-9) is noted.

Applicant argues that the amendments overcome the previous rejections under 35 U.S.C. 112(b) (Remarks: Page 10).  Examiner agrees.  The previous rejections under 35 U.S.C. 112(b) are withdrawn.

Applicant argues that the amendments overcome the previous rejection under 35 U.S.C. 101 (Remarks: Page 10).  In view of the examiner’s amendment made hereinabove, Examiner agrees that this rejection is overcome.  The previous rejection under 35 U.S.C. 101 is withdrawn.

Applicant traverses the previous rejection of claim 2 (now incorporated into claim 1) under 35 U.S.C. 103 (Remarks: Pages 10-14).  In particular, Applicant notes that Lourakis teaches detecting “jump” edges by comparing depth differences of neighboring pixels to a threshold, and argues that this is different from the claimed invention, which requires comparing depths of different points having the same position (Remarks: Page 12).  
Applicant’s argument is persuasive.  Amended claim 1 requires comparing depths at a same selected point, rather than neighboring pixels as taught by Lourakis.  

Allowable Subject Matter
Claims 1 and 3-17 are allowed.

The following is an examiner’s statement of reasons for allowance.
As explained above in the response to arguments, neither Kelsey, nor Agoston, nor Lourakis, nor any other identified prior art discloses, teaches, suggests, or otherwise renders obvious the combinations of elements recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY E SUMMERS/Examiner, Art Unit 2669